Citation Nr: 9934848	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-32 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit claimed on 
appeal.

In that rating decision, the RO held that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a left knee disorder.  That issue had 
last finally been denied on any basis by Board decision of 
May 1990.  By decision of July 31, 1998, the Board denied 
reopening of the claim.

That July 1998 Board decision was appealed to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court).  For the 
reasons set forth below, the Court vacated the Board's 
decision and remanded the case to the Board.


REMAND

As an initial matter, the Board finds that a determination as 
to whether the veteran's claim is well-grounded need not be 
made at this time as a remand is necessary in order to 
correct a procedural or due process defect.  During the 
pendency of the veteran's appeal, the United States Court of 
Appeals for the Federal Circuit overturned the test that had 
been used for determining new and material evidence.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that the now-current standard for the submission of new 
and material evidence was not in effect at the time of the 
original RO decision.  It is also noted that the appellant is 
represented by a State Service Organization.  As such, due 
process in this case dictates that this case be remanded for 
initial consideration and readjudication by the RO under the 
guidance provided in Hodge. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1.  The veteran and his representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  The RO should allow a 
reasonable time, but within a definite 
time frame, for the submission of such 
additional evidence and argument, unless 
need for more time is shown or requested 
by the veteran or his representative.

2.  Upon the RO's receipt of any 
additional information or an indication 
from the veteran and his representative 
that there is nothing more to submit, the 
RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
left knee disorder with reference to the 
current standard for the submission of 
new and material evidence as outlined in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), and 38 C.F.R. § 3.156 (1999).  If 
the RO determines that new and material 
evidence has been submitted such that the 
claim is reopened, it should then 
determine whether the reopened claim is 
well grounded.  Elkins v West, 12 Vet. 
App. 209 (1999).  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or his representative until further notice.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


